285 So. 2d 515 (1973)
In re Gregory L. SMITH
v.
STATE.
Ex parte STATE of Alabama, ex rel. ATTORNEY GENERAL.
SC 562.
Supreme Court of Alabama.
November 1, 1973.
Rehearing Denied December 6, 1973.
William J. Baxley, Atty. Gen., and William G. McKnight, Asst. Atty. Gen., for the State.
No brief for respondent.
McCALL, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Smith v. State, 51 Ala.App. , 285 So. 2d 512.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.